                      Case 21-10457           Doc 8      Filed 03/01/21        Page 1 of 25




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11
MOBITV, INC., et al.,1                                           Case No. 21-10457 (___)
                                     Debtors.                    Joint Administration Requested

                            MOTION FOR THE ENTRY OF
                     INTERIM AND FINAL ORDERS AUTHORIZING
               THE DEBTORS TO (A) PAY WAGES AND SALARIES, (B) HONOR
                   AND MAINTAIN EMPLOYEE BENEFITS, AND (C) PAY
                        REIMBURSABLE EMPLOYEE EXPENSES

                   The above-captioned debtors and debtors in possession (the “Debtors”), hereby

move (the “Motion”) for the entry of an interim order (the “Interim Order”) and a final order

(“Final Order”), substantially in the form of Exhibit A and Exhibit B hereto, respectively:

(i) authorizing, but not directing, the Debtors to (a) pay and/or honor and remit prepetition

wages, salaries, and certain other compensation, payroll withholdings, and benefit contributions,

(b) maintain employee medical and similar benefits, and (c) pay reimbursable employee

expenses; and (ii) authorizing banks and other financial institutions to receive, process, honor,

and pay all checks presented for payment and electronic payment requests relating to the

foregoing. In support of the Motion, the Debtors submit the declaration of Terri Stevens (the

“First Day Declaration”), filed concurrently herewith and incorporated herein by reference. In

further support of the Motion, the Debtors respectfully represent as follows:




1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.


DOCS_NY:42380.9
                       Case 21-10457    Doc 8    Filed 03/01/21     Page 2 of 25




                                   JURISDICTION AND VENUE

                  1.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant

to 28 U.S.C. § 157(b). Pursuant to Rule 9013–1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final order by the Court in connection with this

matter to the extent that it is later determined that the Court, absent consent of the parties, cannot

enter final orders or judgments consistent with Article III of the United States Constitution.

                  2.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                  3.      The statutory basis for the relief requested herein are sections 105(a),

363(b), and 507(a) of Title 11 of the United States Code (the “Bankruptcy Code”) and Rules

6003 and 6004 of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”).

                                          BACKGROUND

A.       Case Background

                  4.      On the date hereof (the “Petition Date”), the Debtors commenced these

chapter 11 cases (the “Chapter 11 Cases”) by filing voluntary petitions for relief under

chapter 11 of the Bankruptcy Code. The Debtors continue to manage and operate their

businesses as debtors in possession under sections 1107(a) and 1108 of the Bankruptcy Code. No

trustee, examiner, or statutory committee of creditors has been appointed in these Chapter 11

Cases.




                                                  2
DOCS_NY:42380.9
                       Case 21-10457       Doc 8     Filed 03/01/21      Page 3 of 25




                  5.      The Debtors are leading providers of end-to-end internet protocol

streaming television services (“IPTV”) through which the Debtors provide a video platform and

technology that streams content from leading television providers such as HBO, Fox, the Walt

Disney Company, NBC, CBS, and others. The Debtors offer their IPTV services and technology

to cable television operators, broadband providers, and cellular device carriers via its proprietary

cloud-based, fully customizable, white label application, allowing the Debtors’ over 125 business

customers to provide television content to over 300,000 end-user subscribers.

                  6.      Additional information regarding the Debtors’ business and capital

structure, as well as a description of the events precipitating the filing of these Chapter 11 Cases,

is set forth in the First Day Declaration.

B.        Employees

                  7.      The Debtors utilize, in the aggregate, approximately 86 employees in

various engineering, sales, operational, and back office and administrative positions to perform

the functions necessary to efficiently and effectively operate the Debtors’ business (collectively,

the “Employees”).2 All of the Employees are full time Employees, and no Employees are

subject to collective bargaining agreements.

                  8.      To minimize the personal hardships that the Employees will suffer if

prepetition employment-related obligations are not paid or honored, to maintain the morale of the

Employees during the critical time of these Chapter 11 Case, and to minimize disruptions to the

Debtors’ ongoing business operations and the administration of the estates, the Debtors, by this



2
    All Employees are employed by debtor MobiTV, Inc. MobiTV Services Corporation has no employees.

                                                      3
DOCS_NY:42380.9
                       Case 21-10457    Doc 8    Filed 03/01/21       Page 4 of 25




motion, seek authority in their sole discretion, to: (i) pay unpaid prepetition claims for wages,

salaries, and other compensation (collectively, the “Unpaid Wages”) to the Employees up to the

statutory cap of $13,650 per employee; (ii) pay and remit the Withholding Obligations (as

defined below) to the proper third parties; (iii) pay any prepetition fees and charges owed to the

Payroll Administrators (as defined below); (iv) honor and maintain certain Employee related

benefits and programs (as more fully set forth herein) offered by the Debtors (collectively, the

“Benefits”); (v) reimburse certain business Expense Reimbursement Obligations (as defined

below) incurred prepetition; (vi) pay and remit certain amounts associated with the Debtors’

Supplemental Workforce (as defined below); and (vii) pay all costs incidental to the foregoing,

as more fully set forth below.

                  9.      The prepetition accrued amounts that the Debtors are seeking authority to

pay are summarized as follows, exclusive of any di minimis amounts more fully set forth herein

below:
                         Wages or Benefits             Interim Amount        Final Amount
       Wages                                                $40,000              $40,000
       Sales Commission Obligations                         $30,000              $30,000
       Withholding Obligations                             $100,000             $100,000
       Expense Reimbursement Obligations                     $2,700              $2,700
       Payroll Administrators                                $4,500              $4,500
       FSA Plan Obligations                                 $45,000              $45,000
       Life & Disability Insurance                           $5,300              $5,300
       Supplemental Workforce Obligations                  $285,000             $285,000
       401(k) Plan Obligations                               $1,200              $1,200
       TOTAL:                                              $513,700             $513,700


                                                  4
DOCS_NY:42380.9
                    Case 21-10457    Doc 8    Filed 03/01/21     Page 5 of 25




                  10.   For the avoidance of doubt, the Debtors request authority, but not

direction, to pay such prepetition amounts on a postpetition basis, provided that no Employee

will be paid a total distribution of more than the $13,650 statutory cap, except as otherwise

required by applicable non-bankruptcy law.

C.      Wages, Withholding Obligations, and Business Expense Reimbursements
       (i)        Employee Wages

                  11.   Salaried Employees. The Debtors have 76 salaried Employees who are

paid current on the 15th or last day of the month, unless such day falls on a weekend or holiday,

in which case, the salaried Employees are paid on the immediately preceding business day. The

last payroll was made on February 26, 2021 and included all Wages earned from February 16

through February 28, 2021.

                  12.   Hourly Employees. The Debtors have 10 hourly Employees, who, similar

to the Debtors’ salaried Employees, are paid in arrears on the 15th and last day of the month

unless such day falls on a weekend or holiday, in which case, the hourly Employees are paid on

the immediately preceding business day. However, the Debtors’ hourly Employees are typically

paid one week in arrears in order to allow the Debtors to compile, reconcile, and otherwise

account for the actual time expended in a pay period by such hourly Employees.

Notwithstanding the foregoing, the Debtors’ last payroll for its hourly Employees was made on

February 26, 2021 and included all known accrued but unpaid Wages through the end of

February 2021. Accordingly, as of the Petition Date, there were no accrued but unpaid hourly

Employee Wages.



                                               5
DOCS_NY:42380.9
                    Case 21-10457     Doc 8    Filed 03/01/21   Page 6 of 25




                  13.   In the aggregate, the Debtors’ average monthly payroll is approximately

$1.45 million. The Debtors’ next semi-monthly payroll is scheduled for March 15, 2021 and will

be funded by the Debtors on March 11, 2021, consistent with the payroll funding procedures

discussed herein.

                  14.   Notwithstanding that the Debtors believe that there were no Unpaid

Wages as of the Petition Date, the Debtors respectfully request authority to pay any Unpaid

Wages out of an abundance of caution, not to exceed $40,000, provided that no single Employee

shall receive any Wages or other compensation in excess of the $13,650 statutory cap.

      (ii)        Sales Commissions

                  15.   The Debtors pay commissions monthly to three eligible sales Employees

(the “Sales Commissions”) as a component of their ordinary course compensation. The Sales

Commissions are earned by the sales Employees based upon the revenue received by the Debtors

on account of sales to the Debtors’ customers. On average, the Debtors incur approximately

$30,000 in Sales Commissions obligations (the “Sales Commission Obligations”) each month.

As of the Petition Date, the Debtors estimate that there is approximately $30,000 in accrued but

unpaid Sales Commission Obligations. The Debtors seek authority to pay the prepetition Sales

Commission Obligations, provided that no one employee will receive any amount in excess of

the $13,650 cap, and continue to honor the Sales Commissions in the ordinary course of business

postpetition.

       (iii)      Employer Tax Obligations and Withholding Obligations

                  16.   In the ordinary course of business, the Debtors routinely withhold from

Wages, and also owe in connection with Wages, certain amounts required to be transmitted to

                                                6
DOCS_NY:42380.9
                    Case 21-10457      Doc 8    Filed 03/01/21     Page 7 of 25




taxing authorities, including without limitation, employer payroll taxes and Employees’ portions

of FICA and unemployment taxes (collectively, the “Payroll Tax Obligations”). The Payroll Tax

Obligations are remitted by an administrator, ADP (as defined herein), as discussed below, and

total approximately $500,000 per month. In the ordinary course of business, the Debtors also

withhold contributions to the Debtors’ health vision, dental, and other benefit and insurance

plans, 401(k) contributions and 401(k) loan repayments, employee medical contributions,

flexible spending and dependent care accounts and other similar accounts, and withholdings for

garnishment, or child support or similar obligations pursuant to court order or law (the “Benefit

Withholdings” and, together with the Payroll Tax Obligations, the “Withholding Obligations”).

                  17.   The Debtors estimate that, as of the Petition Date, there are no accrued and

unpaid Withholding Obligations. However, out of an abundance of caution, the Debtors seek

authority to pay any Withholding Obligations to the appropriate party or authority in an amount

of up to $100,000.      The Debtors also seek authority to continue to withhold any and all

Withholding Obligations from the Employees’ paychecks and remit such amounts to the

applicable governmental units or third parties in the ordinary course of business.

      (iv)        Employee Business Expense Reimbursement and Data Stipend

                  18.   The Debtors typically directly pay incidental business expenses in the

ordinary course of business. The Debtors also provide limited, approved business expense

reimbursement to its Employees (the “Incidental Expense Reimbursement Obligations”)

pursuant to their internal policies and procedures, which typically average approximately

$50,000 per month in the aggregate and are paid in the ordinary course of business once such



                                                 7
DOCS_NY:42380.9
                    Case 21-10457     Doc 8    Filed 03/01/21    Page 8 of 25




expense reimbursement requests are submitted by the Employee and then reviewed and approved

by the Debtors. The Debtors do not believe that there are any outstanding Incidental Expense

Reimbursement Obligations as of the Petition Date.

                  19.   In addition, beginning in April 2020, the Debtors began providing a

stipend of $32.50 each pay period (the “Data Stipend”, together with the Incidental Expense

Reimbursement Obligations, the “Expense Reimbursement Obligations”) to each Employee for

costs incurred with respect to data and internet usage resulting from the shift of working in the

office to working from home in response to the ongoing COVID-19 Pandemic. The Debtors

pay, in the aggregate, approximately $5,500 each month with respect to the Data Stipend.

                  20.   The Debtors do not believe that there are any prepetition amounts due and

owing with respect to the Expense Reimbursement Obligations. However, out of an abundance

of caution, the Debtors respectfully request to pay up to $2,700, in the aggregate, on account of

any accrued but unpaid prepetition Expense Reimbursement Obligations and to continue to pay

the Expense Reimbursement Obligations consistent with past practice in the ordinary course of

business.

D.      Payroll / Benefits Administration and Related Fees

                  21.   The Debtors employ ADP, Inc. (“ADP”) as their payroll administrator to

process and transfer payroll and payroll tax related amounts to the Employees and applicable

authorities. As part of each payroll, the Debtors submit their payroll report to ADP two (2) days

before the date that payroll is made. Based on the report furnished by the Debtors, ADP

automatically withdraws funds from the Debtors’ payroll account held at Silicon Valley Bank



                                                8
DOCS_NY:42380.9
                    Case 21-10457     Doc 8    Filed 03/01/21     Page 9 of 25




(account number ending in 2925) via multiple draws beginning on the date the payroll report is

submitted to ADP and continuing 3 – 4 business days thereafter.

                  22.   The Debtors pay ADP approximately $3,600 each month, in advance, for

ADP’s payroll administrative services as well as for use of ADP’s “Workforce Now” online

platform, which allows the Employees access to their paystubs, withholding information, and tax

information. The Debtors estimate that, as of the Petition Date, no amounts were owed to ADP,

but out of an abundance of caution, seek to pay up to $1,000 to ADP on account of prepetition

obligations and to continue to pay ADP consistent with past practice in the ordinary course of

business.

                  23.   The Debtors also utilize the services of LKF Consulting LLC (“LKF

Consulting,” and together with ADP, the “Payroll Administrators”), which conducts the Debtors’

payroll process with ADP, coordinates and addresses various payroll issues with the Debtors,

and generally supports the Debtors’ day-to-day payroll needs, subject to the Debtors’ oversight

and management. The Debtors typically pay LKF Consulting each month following the receipt

of an invoice from LKF Consulting for the services provided during the previous month. LKF’s

services are billed on an hourly basis and typically aggregate approximately $3,500 each month.

The Debtors estimate that, as of the Petition Date, no amounts were owed to LKF Consulting,

but out of an abundance of caution, seek authority to pay up to $3,500 to LKF Consulting on

account of prepetition obligations and to continue to pay LKF Consulting consistent with past

practice in the ordinary course of business.

E.      Employee Benefits and Employee Programs
       (i)        The Medical Plans

                                                9
DOCS_NY:42380.9
                    Case 21-10457     Doc 8    Filed 03/01/21    Page 10 of 25




                  24.   Seventy-five (75) of the Employees (together with their participating

dependents, as applicable) receive medical, dental, vision and related benefits through the

Debtors. For medical coverage, Employees are offered four medical plans (two PPO plans and

two HMO plans) with different deductible and premium structures administered by Sequoia (the

“Medical Plans”). Premiums are paid each month by the Debtors, in advance, on a cost-sharing

basis with the Employees with respect to the Medical Plans.

                  25.   On average, the Debtors pay Sequoia approximately $182,000 each month

for premiums under the Medical Plans (inclusive of Employees’ portions of premiums that is

paid by the Debtors and subsequently offset by the applicable Withholding Obligations for each

participating Employee).     Participating Employees contribute up to 10%, or approximately

$5,000 in the aggregate, of the monthly owed premiums based on which of the Medical Plans

were selected by the Employee.

                  26.   The Debtors estimate that, as of the Petition Date, no amounts are owed by

the Debtors on account of the Medical Plans, but out of an abundance of caution seek authority

to pay up any unpaid amounts on account of any prepetition amount which may be owed by the

Debtors with respect to the Medical Plans. The Debtors further seek authority to continue to pay

amounts related to the Medical Plans consistent with past practice in the ordinary course of

business.




                                                10
DOCS_NY:42380.9
                    Case 21-10457     Doc 8    Filed 03/01/21    Page 11 of 25




      (ii)        The Flexible Spending Account Plans

                  27.   Thirty two (32) of the Employees participate in certain Flexible Spending

Account and related benefit plans (the “FSA Plans”) offered by Navia Benefit Solutions

(“Navia”). The Debtors pay approximately $350 each month and an annual fee, paid in advance,

on account of the FSA Plans. The Employees contribute approximately $4,800 each month with

respect to the FSA Plans.

                  28.   The Debtors estimate that, as of the Petition Date, approximately $45,000

(the “FSA Plan Obligation”) is owed by the Debtors on account of the FSA Plans. Accordingly,

the Debtors seek authority, but not direction, to pay the FSA Plan Obligation. The Debtors

further seek authority to continue to pay amounts related to the FSA Plan consistent with past

practice in the ordinary course of business.

      (iii)       The Health Savings Plan

                  29.   Twenty-six (26) of the Employees participate in a Health Savings Plan

(the “HSA Plan”) with HSA Bank. The Debtors pay, in advance, less than $100 per month on

account of fees related to the HSA Plan and remit approximately $5,700 in Employee

contributions each month to HAS Bank. The Debtors estimate that, as of the Petition Date, no

amounts are owed by the Debtors on account of the HSA Plan, but out of an abundance of

caution seek authority to pay any prepetition amount which may be owed by the Debtors with

respect to the HSA Plan. The Debtors further seek authority to continue to pay amounts related

to the HSA Plan consistent with past practice in the ordinary course of business.




                                                11
DOCS_NY:42380.9
                    Case 21-10457     Doc 8    Filed 03/01/21   Page 12 of 25




      (iv)        The Life & Disability Insurance

                  30.   The Debtors also provide Employees with life insurance and disability

insurance (the “Life & Disability Insurance”) through Sequoia, for which the Debtors pay

approximately $5,300 in monthly premiums, in advance, at the same time it pays the premiums

for the Medical Plans. The Debtors estimate that, as of the Petition Date, no amounts are owed

by the Debtors on account of the Life & Disability Insurance, but out of an abundance of caution

seek authority to pay up to $5,300 on account of any prepetition amount which may be owed by

the Debtors with respect to the Life & Disability Insurance. The Debtors further seek authority

to continue to pay amounts related to the Life & Disability Insurance consistent with past

practice in the ordinary course of business.

       (v)        COBRA

                  31.   The Debtors seek to continue to perform any obligations under Section

4980B of the Internal Revenue Code to administer Continuation Health Coverage (26 U.S.C. §

4980B) (the “COBRA”) with respect to former Employees and their covered dependents, as

applicable. Navia is the third-party COBRA administrator for the Debtors. The Debtors pay a di

minimis monthly fee of approximately $50 to Navia to administer COBRA, which amount is

included in monthly amounts that the Debtors pay to their benefits administrator, Sequoia. To

maintain employee morale and ensure the orderly administration of the estates, the Debtors

request authority to continue performing in its discretion any COBRA related obligations, if any.

      (vi)        The Workers’ Compensation Program

                  32.   Under the laws of various states, the Debtors are required to maintain

workers compensation insurance to provide their Employees with coverage of injury claims

                                                12
DOCS_NY:42380.9
                    Case 21-10457       Doc 8   Filed 03/01/21       Page 13 of 25




arising from or related to their employment with the Debtors. The Debtors maintain a workers’

compensation benefits program (the “WC Program”) through Aon Risk Insurance Services West,

Inc. (“Aon”). The WC Program provides benefits to all Employees in each of the states in which

the Debtors operate for claims arising from or related to an Employee’s employment with the

Debtors (together with any premiums, fees, and/or other changes payable to Aon, the “WC

Obligations”). Under the WC Program, Aon acts as a third party administrator and provides

guaranteed insurance coverage at the statutorily-required level for the states in which the Debtors

operate. The Debtors pay Aon annually, in advance, in October of each year. As of the Petition

Date, the Debtors estimate that there are no amounts due and owing on account of any

prepetition WC Obligations. Accordingly, the Debtors seek authority to pay the WC Obligations

in the ordinary course of business, consistent with past practice.

     (vii)        401(k) Savings Plan

                  33.   The Debtors maintain a 401(k) plan for the benefit of their Employees (the

“401(k) Plan”). The 401(k) Plan provides for automatic pre-tax and post-tax salary deductions

of eligible compensation up to certain limits set by the Internal Revenue Code. The Debtors do

not pay any employer matching contributions to the 401(k) Plan. The Debtors utilize Betterment

for Business (“Betterment”) as the administrator of the 401(k) Plan. The Debtors pay Betterment

an annual fee of $1,000 to administer the 401(k) Plan and $75 each quarter to send statements to

the participants in the 401(k) Plan (the “401(k) Plan Obligations”). As of the Petition Date, the

Debtors estimate that there are approximately $1,200 in accrued but unpaid 401(k) Plan

Obligations. Accordingly, the Debtors request authority, but not direction, to pay any 401(k)



                                                 13
DOCS_NY:42380.9
                    Case 21-10457    Doc 8    Filed 03/01/21     Page 14 of 25




Plan Obligations that were accrued but unpaid as of the Petition Date. The Debtors also seek

authority to continue to pay Betterment on a postpetition basis in the ordinary course of business

consistent with past practice.

F.      Employee Bonus Programs

                  34.   The Debtors have historically offered Employees certain annual bonuses,

retention bonuses, performance bonuses, and executive bonuses (collectively, the “Bonus

Programs”). The Debtors do not seek authority at this time and in this motion to continue, honor,

or replace any such programs, but anticipate seeking authority with respect thereto by separate

motion at a later date. For the avoidance of doubt, the Debtors will not pay any prepetition

amounts with respect to the Bonus Programs without further order of the Court.

G.      Vacation and Other Paid Leave

                  35.   The Debtors seek authorization to honor eligible Employees’ accrued

vacation, time, sick, paid holiday and other leave policies and practices in the ordinary course of

business (collectively, “Paid Time Off”).

                  36.   Generally, vacation time (“Vacation Time”) is provided to Employees and

accrual rates vary based on years of service. More specifically, Employees with less than four

years’ service get 15 days, or 120 hours, of Vacation Time per year, and Employees with four or

more years’ of service get 20 days, or 160 hours, of Vacation Time per year. Vacation Time

accrues monthly and can be rolled-over year-to-year, subject to a cap of 150% of the allotted

Vacation Time for the applicable Employee (the “Vacation Time Maximum Balance”) pursuant

to state law.



                                                14
DOCS_NY:42380.9
                    Case 21-10457    Doc 8     Filed 03/01/21     Page 15 of 25




                  37.   Employees also receive paid sick leave (“Sick Leave”), capped at 9 days

per year per Employee (together with the Vacation Time Maximum Balance, the “PTO

Maximum Balance”). An Employee who reaches their applicable PTO Maximum Balance will

not accrue additional Vacation Time or Sick Leave until the Employee’s applicable Paid Time

Off balance drops below the applicable PTO Maximum Balance, and Employees are not given

any retroactive credit for any period of time in which Paid Time Off stops accruing. Employees

may not “cash out” their accrued but unused Sick Leave when their employment with the

Debtors terminates, regardless of circumstances. However, departing employees are paid for

accrued but unused Vacation Time, subject to the Vacation Time Maximum Balance.

                  38.   The Debtors also provide paid time off to all Employees in the form of

absence due to illness or injury, holidays, bereavement, jury duty, and time off to vote.

Additionally, the Debtors provide eligible Employees with military leave and leave pursuant to

the Family and Medical Leave Act. The Debtors also provide such additional leave as required

by applicable state laws.

                  39.   The Debtors seek authorization, in their discretion to honor eligible

Employees’ accrued Vacation Time, Sick Leave, paid holidays as well as other Paid Time Off

policies and practices in the ordinary course of business and consistent with applicable state law.

H.      The Supplemental Workforce

                  40.   In addition to their Employees, the Debtors rely on services from a

supplemental workforce (“Supplemental Workforce”) comprised of (a) eight independent

contractors (the “Contractors”) and (b) employees provided by four third party staffing firms (the



                                                15
DOCS_NY:42380.9
                    Case 21-10457         Doc 8      Filed 03/01/21        Page 16 of 25




“Staffing Firms” and, such employees, the “Staffing Firm Employees”).                         Specifically, the

Supplemental Workforce, and in particular the Contractors, provides crucial research and

development, engineering, and information technology support and services.

                  41.     The Debtors remit fees for the services provided by the Contractors to the

Contractors on a monthly basis, in arrears. The Debtors pay the Contractors approximately

$47,000 per month, in the aggregate through accounts payable.

                  42.     The Debtors typically remit fees for the services provided by the Staffing

Firm Employees to the Staffing Firms on a monthly basis, in advance, through accounts payable.

The Debtors pay the Staffing Firms approximately $204,000 per month.

                  43.     As of the Petition Date, the Debtors estimate that they owe the Contractors

approximately $55,000 (the “Contractor Obligations”) and owe certain of the Staffing Firms

approximately $230,000 (the “Staffing Firm Obligation,” and together with the Contractor

Obligation, the “Supplemental Workforce Obligations”) on account of prepetition services that

they seek to pay in the ordinary course of business.3                    The Debtors believe that if the

Supplemental Workforce Obligations go unpaid, the applicable Contractors and Staffing Firms

may stop providing crucial services to the Debtors. Accordingly, the Debtors request authority

to pay, in their sole discretion, the Supplemental Workforce Obligations in the ordinary course of

business and to continue to utilize the services of the Contractors and the Staffing Firms, in the

ordinary course of business and consistent with past practice.



3
    The Debtors owe certain other Staffing Firms in excess of $1 million in the aggregate as of the Petition Date;
    however, the Debtors do not seek authority to pay such amounts by this Motion.


                                                       16
DOCS_NY:42380.9
                      Case 21-10457           Doc 8      Filed 03/01/21         Page 17 of 25




                                             RELIEF REQUESTED4

                    44.      By this Motion, pursuant to sections 105(a), and 363(b)(1) and (c)(1) of

the Bankruptcy Code and the “necessity of payment doctrine,” the Debtors request the entry of

the Interim Order and Final Order, authorizing, but not directing, the Debtors to pay, remit,

and/or honor, in their sole and independent discretion: (a) the Unpaid Wages, including any

associated payroll processing related obligations; (b) all Withholding Obligations; (c) the

Expense Reimbursement Obligations; (d) all prepetition obligations relating to Medical Plans,

Life & Disability Insurance, the Navia Plans, the HSA, and COBRA; (e) all WC Obligations,

including those obligations incurred in or relating to the prepetition period and liquidated

postpetition, if any; (f) prepetition Paid Time Off; (g) the Supplemental Workforce Obligations;

and (h) any other prepetition claims or obligations described in this Motion for which such

authority is specifically requested herein.

                    45.      To enable to the Debtors to accomplish the foregoing, the Debtors request

that the Court authorize the Debtors’ banks and other financial institutions to receive, process,

honor, and pay all checks presented for payment and electronic payment requests relating to the

foregoing.

                                     BASIS FOR RELIEF REQUESTED

A.        Payment of the Amounts Requested Herein Is Warranted Under
          Section 363(b)(1) of the Bankruptcy Code and the Doctrine of Necessity

                    46.      Statutory support for the requested relief exists pursuant to sections

105(a), 362(d), 363(b)(1) and (c)(1), and 507(a) of the Bankruptcy Code and the “necessity of


4
    Nothing in this Motion or any Interim Order or Final Order with respect thereto, is intended, nor shall it construed
    to, be a conversion of any prepetition claim into an administrative claim.

                                                           17
DOCS_NY:42380.9
                      Case 21-10457          Doc 8      Filed 03/01/21       Page 18 of 25




payment” doctrine (discussed infra). Section 363(b)(1) of the Bankruptcy Code authorizes a

debtor in possession to use property of the estate other than in the ordinary course of business

after notice and a hearing. Section 363(c) of the Bankruptcy Code authorizes a debtor in

possession to enter into transactions in the ordinary course of business without notice and a

hearing. Section 105(a) of the Bankruptcy Code further provides, in pertinent part, that the Court

may issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of the Bankruptcy Code.

                   47.      The relief requested in this Motion is supported by the well-established

“necessity of payment” doctrine.5              The “necessity of payment” doctrine, which has been

embraced by the United States Court of Appeals for the Third Circuit, “teaches no more than, if

payment of a claim which arose prior to reorganization is essential to the continued operation of

the [business] during reorganization, payment may be authorized even if it is made out of

corpus.” In re Lehigh & New England Ry. Co., 657 F.2d 570, 581 (3d Cir. 1981). See also In re

Sharon Steel Corp., 159 B.R. 730, 737 (Bankr. W.D. Pa. 1993) (embracing “necessity of

payment” doctrine and citing Lehigh & New England Ry. Co. with approval). Similarly, the

court in In re Ionosphere Clubs, Inc., 98 B.R. 174 (Bankr. S.D.N.Y. 1989), stated that the

“necessity of payment” doctrine “recognizes the existence of the judicial power to authorize a

debtor in a reorganization case to pay prepetition claims where such payment is essential to the

continued operation of the debtor.” Id. at 176. In that case, the court permitted Eastern Air


5
    The doctrine was first articulated by the Supreme Court in railroad reorganization cases, see Miltenberger v.
    Logansport Ry., 106 U.S. 286 (1882), and it has been held to be equally applicable to non-railroad debtor cases.
    See, e.g., Dudley v. Mealey, 147 F.2d 268, 271 (2d Cir. 1945) (hotel); In re Gulf Air, Inc., 112 B.R. 152, 153
    (Bankr. W.D. La. 1989) (airline).

                                                         18
DOCS_NY:42380.9
                    Case 21-10457    Doc 8    Filed 03/01/21     Page 19 of 25




Lines, Inc. to pay its current employees’ prepetition wages, salaries, medical benefits, and

business expense claims. Judge Lifland relied on his equitable powers under section 105(a) of

the Bankruptcy Code and, in particular, the “necessity of payment” doctrine to authorize such

payments, recognizing that the debtor had to make the payments in order to retain its current

employees and maintain positive employee morale—two factors that he deemed critical to the

rehabilitation of an operating debtor. Id. at 176-77 (citing H.R. Rep. No. 595 95th Cong. 1st

Sess. 16 (1977)). Other courts also have found that the “necessity of payment” doctrine applies

to the payment of prepetition employee compensation and benefits. See In re Chateaugay Corp.,

80 B.R. 279, 281 (Bankr. S.D.N.Y. 1987) (under the “necessity of payment” doctrine,

bankruptcy court should defer to the Debtors’ business judgment in permitting payment of

certain workers’ compensation claims).

                  48.   This Court similarly has approved the payment of prepetition claims of

employees for wages, salaries, expenses, and benefits on the grounds that the payment of such

claims was necessary to effectuate a successful reorganization or liquidation. See, e.g., In re In

re TZEW Holdco LLC, et al., Case No. 20-10910 (CSS) (Bankr. D. Del. May 5, 2020); In re

Highland Capital Management, L.P., Case No. 19-12239 (CSS) (Bankr D. Del. December 4,

2019); In re iPic-Gold Class Entertainment LLC, Case No. 19-11739 (LSS) (Bankr. D. Del.

Aug. 6, 2019); In re Fuse, LLC, Case No. 19-10872 (KG) (Bankr. D. Del June 5, 2019); In re J

& M Sales, Inc., et al., Case No. 18-11801 (LSS) (Bankr. D. Del Aug. 27, 2018).

                  49.   The “necessity of payment” doctrine authorizes the Debtors to pay the

amounts they seek authority to pay pursuant to this Motion because the Employees are critical


                                               19
DOCS_NY:42380.9
                    Case 21-10457          Doc 8      Filed 03/01/21       Page 20 of 25




assets necessary to the successful administration of these Chapter 11 Cases. Pursuant to section

507(a)(4) of the Bankruptcy Code, claims of Employees for “wages, salaries, or commissions,

including vacation and sick leave pay” earned within 180 days before the Petition Date are

afforded priority unsecured status to the extent of $13,650 per Employee. The Debtors believe

that all of the Wages relating to the period prior to the Petition Date (to the extent not already

paid) would constitute priority claims under sections 507(a)(4) of the Bankruptcy Code. As

priority claims, the Wages must be paid in full before any general unsecured obligations of the

Debtors may be satisfied. Accordingly, the relief requested may affect only the timing of the

payment of these priority obligations, and will not prejudice the rights of general unsecured

creditors or other parties in interest.

                  50.     As explained earlier in the Motion, the Debtors pay one week in arrears.

Thus, to the extent any prepetition Wages must be paid postpetition for any reason, the Debtors

request authority only to pay up to the $13,650 statutory cap under section 507(a)(4) of the

Bankruptcy Code to each Employee on account of any unpaid prepetition Wages owing to such

Employee.6

                  51.     Many Employees may live from paycheck to paycheck and rely

exclusively on receiving their full compensation or reimbursement of their expenses in order to

continue to pay their daily living expenses. These Employees may be exposed to significant

financial and healthcare-related problems if the Debtors are not permitted to pay and/or honor the

Wages and Benefits, and the expenses associated therewith, in the ordinary course of the


6
    In the event any unpaid amounts owing to any Employee on account of unpaid Wages exceed the $13,650
     statutory cap, the Debtors reserve the right to petition the Court for authority to pay such excess amounts.

                                                       20
DOCS_NY:42380.9
                    Case 21-10457      Doc 8     Filed 03/01/21      Page 21 of 25




Debtors’ business. Moreover, the Debtors believe that if they are unable to honor accrued

Wages and the Benefits described above, including honoring prepetition Paid Time Off by

allowing Employees to use accrued prepetition Paid Time Off on a postpetition basis, Employee

morale and loyalty will be jeopardized at a time when Employee support is critical. The Debtors

believe that any uncertainty with regard to continuation of Wages and Benefits will cause

significant anxiety at precisely the time the Debtors need their Employees to perform their jobs

at peak efficiency.

                  52.   Additionally, the Debtors submit that the Withholding Obligations

(including, for example, any 401(k) Plan contributions held by the Debtors) do not constitute

property of the Debtors’ estates and principally represent employee earnings that governments

(in the case of taxes), Employees (in the case of voluntary deductions), and judicial authorities

(in the case of involuntary deductions), have designated for deduction from Employee

paychecks. The failure to transfer these withheld funds could result in hardship to certain

Employees. Moreover, if the Debtors cannot remit these amounts, the Employees may face legal

action due to the Debtors’ failure to submit these payments.

                  53.   The Debtors submit that with respect to the wage-related taxes that

constitute “trust fund” taxes, the payment of such taxes will not prejudice other creditors of the

Debtors’ estates given that the relevant taxing authorities would have a priority claim under

section 507(a)(8) of the Bankruptcy Code in respect of such obligations. Moreover, the monies

payable for trust fund taxes, as well as the other funds that are held in trust for the benefit of third

parties, such as withheld funds with respect to the 401(k) Plan, are not property of the Debtors’


                                                  21
DOCS_NY:42380.9
                    Case 21-10457     Doc 8     Filed 03/01/21     Page 22 of 25




estates. See, e.g., Begier v. IRS, 496 U.S. 53 (1990) (withholding taxes are property held by a

debtor in trust for another and, as such, are not property of the Debtors’ estates).

                  54.   Courts have also authorized debtors to pay employee-related taxes under

section 363(b)(1) of the Bankruptcy Code, which provides that “the trustee, after notice and a

hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). Under such section, a court may authorize a debtor to pay

certain prepetition claims. See In re FV Steel & Wire Co., Case No. 04-22421 (Bankr. E.D. Wis.

Feb. 26, 2004) (authorizing the continuation of customer programs and the payment of

prepetition claims under section 363 of the Bankruptcy Code); In re UAL Corp., Case

No. 02-48191 (Bankr. N.D. Ill. Dec. 9, 2002) (authorizing payment of prepetition claims under

section 363 of the Bankruptcy Code as an out-of-the-ordinary-course transaction); In re

Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989) (affirming lower court order

authorizing payment of prepetition wages pursuant to section 363(b) of the Bankruptcy Code).

                  55.   To do so, “the debtor must articulate some business justification, other

than the mere appeasement of major creditors.” Ionosphere Clubs, 98 B.R. at 175. As discussed

herein, the Debtors’ failure to pay employee-related taxes could have a material adverse impact

on their ability to operate in the ordinary course of business.

                  56.   Indeed, in numerous chapter 11 cases, this Court has exercised its

equitable powers under section 105 of the Bankruptcy Code to authorize debtors to pay a variety

of prepetition claims of creditors, including claims similar to the prepetition taxes. See, e.g., In

re Aquion Energy Inc., Case No. 17-10500 (KJC) (Bankr. D. Del March 10, 2017); In re Basic


                                                 22
DOCS_NY:42380.9
                    Case 21-10457     Doc 8    Filed 03/01/21      Page 23 of 25




Energy Services, Inc., et al., Case No. 16-12320 (KJC) (Bankr. D. Del. October 26, 2016); In re

Key Energy Services, Inc., et al., Case 16-12306 (BLS) (Bankr. D. Del. October 25, 2016); In re

Malibu Lighting Corporation, et al., Case No. 15-12082 (KG) (Bankr. D Del. October 9, 2015).

The Debtors submit that the present circumstances warrant similar relief in these chapter 11

cases to preserve the Debtors’ assets and avoid business interruption.

                  57.   Finally, the Employees and Supplemental Workforce have an intimate

knowledge of the operation of the Debtors’ business and are critical components to the

successful reorganization of the Debtors’ business. Deterioration in the morale and welfare of

the Employees and Supplemental Workforce at this critical time undoubtedly would adversely

impact the Debtors and their ability to sustain their operations. Satisfaction of the Wages and

Benefits, as described herein, is necessary to maintain the Employees’ morale during the cases

and to insure continued, efficient operation in order to maximize value for all creditors.

B.      The Relief Is Necessary to Avoid Immediate and Irreparable Harm

                  58.   Under Bankruptcy Rule 6003, the Court may grant a motion to “use . . .

property of the estate, including a motion to pay all or part of a claim that arose before the filing

of the petition” within 21 days after the commencement of a chapter 11 case to the extent the

“relief is necessary to avoid immediate and irreparable harm.” Fed. R. Bankr. P. 6003. Here, the

relief requested is necessary to avoid immediate and irreparable harm to the Debtors and their

estates, as set forth in the First Day Declaration, and is therefore appropriate under Bankruptcy

Rule 6003.




                                                 23
DOCS_NY:42380.9
                    Case 21-10457     Doc 8    Filed 03/01/21     Page 24 of 25




                  59.   As discussed above, the urgency of the relief requested justifies immediate

relief. To ensure the relief requested is implemented immediately, the Debtors request that the

Court waive the notice requirements under Bankruptcy Rule 6004(a), if applicable, and the 14-

day stay of an order authorizing the use, sale, or lease of property under Bankruptcy Rule

6004(h).

                                 RESERVATION OF RIGHTS

                  60.   Nothing contained in this Motion is an admission of the validity of any

claim against the Debtor, a waiver of the Debtors’ or any other party’s rights to dispute any

claim, or an approval or assumption of any agreement, contract, or lease under section 365 of the

Bankruptcy Code. If the Court grants the relief requested in this Motion, any authorized payment

is not an admission of the validity of any claim or a waiver of the Debtors’ or any other party’s

right to subsequently dispute such claim. In addition, authorization to pay the claims described in

this Motion will not be deemed a direction to the Debtors to pay such claims.

                                              NOTICE

                  61.   The Debtors will provide notice of this Motion to: (i) the Office of the

United States Trustee for the District of Delaware; (ii) the creditors listed on the Debtors’

consolidated list of thirty creditors holding the largest unsecured claims; (iii) the Internal

Revenue Service; (iv) counsel to the DIP Lender; (v) counsel to the Prepetition Lender; (vi) the

Office of the United States Attorney for the District of Delaware; and (vii) all parties entitled to

notice pursuant to Local Rule 9013-1(m). A copy of the Motion is also available on the Debtors’

case website at https://cases.stretto.com/MobiTV. Due to the urgency of the relief requested, the

Debtors submit that no other or further notice is necessary.

                                                 24
DOCS_NY:42380.9
                    Case 21-10457     Doc 8    Filed 03/01/21    Page 25 of 25




                                     NO PRIOR REQUEST

                  62.   The Debtors have not made any prior request for the relief sought herein

to this Court or any other court.

                                         CONCLUSION

                  WHEREFORE, the Debtors respectfully request the entry of the proposed Interim

Order and Final Order granting the relief requested herein and such other and further relief as the

Court may deem just and proper.

Dated: March 1, 2021                          PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                              /s/ Mary F. Caloway
                                              Debra I. Grassgreen (pro hac vice application pending)
                                              Jason H. Rosell (pro hac vice application pending)
                                              Mary F. Caloway (DE Bar No. 3059)
                                              919 North Market Street, 17th Floor
                                              Wilmington, DE 19899-8705
                                              Telephone:    302-652-4100
                                              Facsimile:    302-652-4400
                                              Email:        dgrassgreen@pszjlaw.com
                                                            jrosell@pszjlaw.com
                                                            mcaloway@pszjlaw.com

                                              [Proposed] Counsel to the
                                              Debtor and Debtor in Possession




                                                25
DOCS_NY:42380.9
